DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-5, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2,087,470).
Regarding claim 1, Davidson et al. discloses an apparatus comprising:
an upper cover portion (18) and a curled edge portion (Fig. 1 as annotated below), the curled edge portion including a first bulge portion (Fig. 1 as annotated below) and a second bulge portion (Fig. 1 as annotated below),
wherein the first bulge portion is arranged at one side of the upper cover portion and is connected with the upper cover portion (Fig. 1 as shown);
the second bulge portion is arranged below the first bulge portion and is connected with the first bulge portion (Fig. 1 as shown); and
the upper cover portion and the curled edge portion are integrally processed and molded (Fig. 1 as shown);
wherein an entirety of the upper cover portion lies in a plane vertically above a bottom plane of the button (Fig. 1 and 5 as shown);
wherein in a horizontal cross section of the button, an area of the curled edge portion of the button comprises a minority of a total area of the button (Fig. 5 as shown);
wherein substantially a majority of the second bulge portion is vertically inline with and/or closer to a central point of the button than substantially a majority of the first bulge portion (Fig. 1 as shown).

    PNG
    media_image1.png
    172
    445
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    322
    504
    media_image2.png
    Greyscale

Figure 1 reproduced with a zoomed detail as annotated from Davidson et al.

Regarding claim 2, Davidson et al. further discloses wherein the first bulge portion and the second bulge portion integrally form a single arc shaped bulge portion (22).

Regarding claim 3, Davidson et al. further discloses wherein the bottom of the upper cover portion is an arc-shaped bottom (Fig. 1 and 2 show wherein the perimeter of the upper cover is circular/arc shaped wherein the bottom of the upper cover shares the same arc shaped perimeter) having a lowest horizontal plane vertically above a lowest horizontal plane of the button (Fig. 1 and 5 as shown).

Regarding claim 4, Davidson et al. further discloses wherein a plurality of threading holes (6) are provided through the upper cover portion such that a lowest horizontal plane of each threading hole of the plurality of threading holes is vertically above a lowest horizontal plane of the button (Fig. 1 as shown).

Regarding claim 5, Davidson et al. further discloses wherein the number of the threading holes is four (Fig. 3 as shown).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677